DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
The amendments filed 11/12/2021 have been entered. The amendments canceled claims 1-9 and 15-18. Consequently, claims 10-14 remain pending in the application.
Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered.
Applicant argues (see pg. 8) that the intended use limitations that the examiner indicated were not being given patentable weight are “functional language that further defines a specific structural component or components and must be given patentable weight”, and directs the examiner to MPEP § 2173.05(g). Applicant emphasizes the portion that states “A functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used. A functional limitation is often used in association with an element…to define a particular capability or purpose [i.e., intended use] that is served by the recited element”.
or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim. These factors are examples of points to be considered when determining whether language is ambiguous and are not intended to be all inclusive or limiting” (emphasis added).
In the present instance, the examiner determined that the functional language does not set forth well-defined boundaries of the invention but only states a result to be obtained by performing the claimed function and are thus not limiting. As an example of the examiner’s position, claim 10 recites “at least one radially movable forming body guided in at least one recess of the die for forming at least one longitudinal groove closed on both sides in the semi-finished connecting element”. Note that no particular structure is set forth for the forming body so it can take any form, and the functional language does not set forth any boundaries that limit or define the forming body such that it then has to be interpreted as having a particular form or structure. Therefore, the functional language does not further structurally define the structural component (the forming body) as applicant alleges, but rather, merely recites the intended use 
Applicant's arguments with respect to the prior art rejections of claim 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the current rejections below.
Specification
The amendment filed 11/12/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows:
Claim 10 recites “at least one extrusion punch being configured to axially shift the semi-finished connecting element in the die in opposing directions”. However, support for an embodiment wherein only one extrusion punch is used to axially shift the work-piece in opposing directions could not be found within the specification. Figures 12 and 15 of the drawings make it clear that at least two punches is required to achieve the claimed function. In order for a single punch to perform the function, the punch would need to be connected to the semi-finished connecting element and there is no discussion of such a connection in the specification. Thus, said recitation introduces new matter into the disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claim 12 is objected to because there is no antecedent basis in the claim for “the at least one rotary entrainment surface”.  The examiner suggests changing “the at least one rotary entrainment surface” by deleting the term “the”.   Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL — The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 10-14 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. Any claims not directly addressed are only rejected under 35 U.S.C. § 112(a) for being dependent on a rejected base claim.
Regarding claim 10: the claim recites “at least one extrusion punch being configured to axially shift the semi-finished connecting element in the die in opposing directions”. However, support for an embodiment wherein only one extrusion punch is used to axially shift the work-piece in opposing directions could not be found within the specification. Figures 12 and 15 of the drawings make it clear that at least two punches is required to achieve the claimed function. In order for a single punch to perform the function, the punch would need to be connected to the semi-finished connecting element and there is no discussion of such a 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. 112(b) for being dependent on a rejected base claim.
Regarding claim 10: it is unclear if “the semi-finish connecting element” in lines 8-9 is intended to be the same as the semi-finished connecting element.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kleine (EP 2,839,900 A1), in view of Flesch (DE 1527470 A1).
Regarding claim 10: Kleine discloses an apparatus for producing a connecting element from a semi-finished connecting element, wherein the connecting element is a drill or chisel 
a die (128, fig. 13),
at least one radially movable forming body (134) guided in at least one recess of the die for forming at least one longitudinal groove closed on both sides in the semi-finished connecting element (see fig. 13), and 
at least one extrusion punch (238).
Kleine is silent regarding the at least one radially movable forming body having a smaller longitudinal extension than a length of the at least one longitudinal groove to be formed in the semi-finished connecting element.
However, Flesch teaches an apparatus for forming various products having various longitudinal groove patterns (see figs. 8-9, 13-14, 20-21 and 25-26), the apparatus comprising a die (hammer carrier 8, fig. 7; also see fig. 6 which shows an additional die that carries four hammers), and at least one radially movable forming body (48, 48a, figs. 6-7, 10-12; 26a, fig. 22-24) guided in at least one recess of the die (see figs. 6, 7) for forming at least one longitudinal groove on both sides of the work-piece (see 47, fig. 8; 30a, fig. 25), and the at least one radially movable forming body having a smaller longitudinal extension than a length of the at least one longitudinal groove to be formed in the semi-finished connecting element (see pg. 2, lns. 15-17 and pg. 3, lns. 9-12; forming progresses axially as the work-piece is advanced with each stroke of the forming bodies and, thus, the skilled artisan understands that the length of the forming body is less than the length of the groove to be formed). Flesch further teaches that this allows for chipless fabrication of the recesses (pg. 2, lns. 9-12).

Kleine is also silent regarding at least one extrusion punch being configured to axially shift the semi-finished connecting element in the die in opposing directions along a longitudinal axis of said die.
However, Flesch also teaches two extrusion punches (loading plunger 70 of feeding device 4, and ejector mandrel 79 of ejector device 76) configured to axially shift the semi-finished connecting element in the die in opposing directions along a longitudinal axis of said die (see figs. 29-31; also see pg. 17, lns. 12-20 and pg. 18, lns. 1-5). The first punch (70) provides the advancement of the work-piece and the second punch (79) assists in ejecting the finished work-piece from the die.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Kleine with the feed device of Flesch having the punch for advancing the semi-finished connecting element, and also to replace Kleine’s punch with the ejector device having the punch for assisting in the ejection of the semi-finished connecting element, as taught by Flesch. The modification results in Kleine having at least one extrusion punch being configured to axially shift the semi-finished connecting element in the die in opposing directions along a longitudinal axis of the die.
Regarding claim 11, which depends on claim 10: Kleine discloses the at least one extrusion punch (238, fig. 13) acts in a longitudinal die opening of the die (128) (see fig. 13).
And Flesch teaches an additional die configured to carry four forming bodies (see figs. 6, 18) for forming various groove patterns.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Kleine with an additional die, thereby allowing for the production of various groove patterns, as taught by Flesch.
Regarding claim 12, which depends on claim 10: the modification of Kleine in claim 10 above teaches a first extrusion punch (70 of Flesch) and a second extrusion punch (76 of Flesch, which replaced punch 238 of Kleine), the first extrusion punch is arranged on one side of the longitudinal die opening, and the second extrusion punch is arranged on an ejection side located opposite the first extrusion punch (see figs. 29-31 of Flesch).
Regarding claim 13, which depends on claim 10: Kleine discloses outside of the die (128, fig. 13), and approximately perpendicular to the longitudinal die opening, at least one wedge (140) is arranged that is configured to press on the at least one radially movable forming body (134) for embossing the at least one longitudinal groove closed on both sides on the semi-finished connecting element (compare figs. 12-13; also see claim 15).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kleine, in view of Flesch, and further in view of Koepf (DE 102004014705 A1).
Regarding claim 14, which depends on claim 13: Kleine is silent regarding the at least one wedge being attached as an interior cam surface in a bushing rotatably supported concentrically to the die and, by rotating the bushing, a force for forming the at least one 
However, Koepf is in the same field of endeavor and teaches wedges (38-44, fig. 1 of Koepf) attached as an interior cam surface in a bushing (14) rotatably supported concentrically to the die (12) and, by rotating the bushing, a force is applied to forming bodies (16-26) via rollers (36). Note that the wedges of Kleine and that of Koepf appear to perform equally as well in producing the same result of actuating the forming bodies. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Kleine’s apparatus with a bushing connected to the wedges and rollers attached to the forming bodies, as taught by Koepf, because combining prior art elements according to known methods to yield predictable results requires only routine skill in the art (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).


Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445. The examiner can normally be reached Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA CAHILL/Primary Examiner, Art Unit 3753